Citation Nr: 0504461	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-08 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right knee arthrotomy and meniscectomy, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from August 1975 to September 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which confirmed and continued a 30 percent 
disability rating for status post arthrotomy and meniscectomy 
of the right knee - which, at the time, was the veteran's 
only service-connected disorder.  Subsequently, however, an 
April 2003 RO decision divided the combined 30 percent rating 
into two parts.  The RO assigned a 20 percent rating for the 
postoperative residuals of the arthrotomy and meniscectomy, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5258, and a separate 
10 percent rating for the arthritis with limitation of motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  This, in 
turn, meant the combined rating of 30 percent remained the 
same.  See 38 C.F.R. § 4.25 (2004).  The RO denied higher 
ratings.  The veteran continued to appeal, requesting higher 
ratings for the separate components of his right knee 
disability.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In his January 2003 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board (Veterans Law Judge (VLJ)).  This type of hearing is 
often called a travel Board hearing.  But after information 
was provided him concerning his travel Board hearing, he 
submitted a letter in June 2003 stating that he did not want 
a travel Board hearing.  So his request for a travel Board 
hearing has been withdrawn.  38 C.F.R. § 20.704(e).

Also, in both his notice of disagreement (NOD) and VA Form 9, 
the veteran indicated that he had injured his right ankle due 
to his service-connected right knee disability.  And in the 
September 2004 Informal Hearing Presentation his 
representative specifically stated that the veteran was 
claiming entitlement to service connection for a right ankle 
disorder, as secondary to the service-connected right knee 
disorder.  

But this additional claim has not been adjudicated by the RO, 
much less denied and timely appealed to the Board, so it is 
referred to the RO for initial development and consideration 
since the Board does not currently have jurisdiction to 
adjudicate this additional issue.  See 38 C.F.R. § 20.200 
(2004). 


FINDINGS OF FACT

1.  The veteran has undergone surgery on his right knee 
several times and continues to experience chronic pain and 
limitation of motion (stiffness), but there is no genu 
recurvatum, ankylosis, impairment of the tibia or fibula, or 
instability in this knee.  

2.  The veteran has X-ray confirmed arthritis in his right 
knee - with flexion limited to 100 degrees and extension 
limited to 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 30 
percent for the collective right knee disability from March 
1, 2002 to April 9, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5299-5257 (2003).  

2.  The criteria also are not met for an individual rating 
higher than 20 percent specifically for the postoperative 
residuals of the right knee arthrotomy and meniscectomy as of 
April 10, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5258 (2004).  

3.  As well, the criteria are not met for an individual 
rating higher than 10 percent specifically for the arthritis 
in the right knee as of April 10, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 - 21.  In VAOPGCPREC 7-2004 (July 
16, 2004), VA's Office of General Counsel (GC) found that the 
Court's "holdings" Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  

Here, the appellant was provided the required VCAA notice in 
a May 2002 letter, prior to the RO adjudicating and denying 
his claim in July 2002.  So this sequence of events was in 
accordance with the holding in Pelegrini II.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
documents meets the four content requirements listed above.  
See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and statements of the 
case may satisfy this requirement).   

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the May 2002 VCAA notice letter does not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to the claims.  

The VCAA letter requested the appellant to provide or 
identify any evidence supporting the claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice the appellant, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.   

The veteran's service medical records (SMRs) are on file, 
including those concerning the first of several right knee 
surgeries.  Also on file are his private clinical records 
discussing his evaluation and treatment since service, 
including his additional surgeries (most of which were 
arthroscopic procedures).  This includes the recent 
hospitalization at the Mercy Hospital in January 2002 when he 
had an additional right knee arthrotomy.  

The veteran also was provided a VA rating examination in June 
2002, but because he recently had injured his right ankle he 
wore a half cast on his right ankle that the examiner noted 
made an assessment of the level of pain and functional loss 
difficult.  In fact, no range of motion testing or evaluation 
for ligamentous stability was possible at that time.  So in 
his notice of disagreement (NOD), the veteran requested 
another rating examination.  And the RO provided him one in 
April 2003.  

In the September 2004 Informal Hearing Presentation, the 
veteran's representative alleged that the more recent April 
2003 VA rating examination also was inadequate because range 
of motion testing was not performed and there was no 
description of the veteran's degree of stability in his right 
knee.  But these allegations notwithstanding, it is clear 
from even a preliminary review of that examination report 
that range of motion testing was indeed performed, as was 
testing of ligamentous stability.  And there was no problems 
with these tests, like there were during the prior 
evaluation, so the results are adequate for rating purposes.  

Also bare in mind that, although the veteran initially 
requested a hearing at the RO before a Member of the Board 
(VLJ), he subsequently withdrew this request.  

The more recent statements and correspondence from the 
appellant and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
at this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background

The veteran most recently had arthroscopic shaving of the 
medial and lateral femoral condyles of the right knee with 
removal of a degenerative tear of the medial meniscus and 
removal of plica at the Mercy Hospital in January 2002.  He 
had previously undergone a meniscectomy and other 
arthroscopic procedures in 1986, 1993, and 1995.  

X-rays on VA examinations in June 2002 and April 2003 
revealed no fracture or dislocation of the right knee, but 
there were mild degenerative changes and chrondrocalcinosis 
of the right knee and two loose bodies within the posterior 
portion of the knee joint.  

On VA examination in June 2002 the veteran complained of 
having right knee pain of 5 out of a scale of 10 which was 
reduced to 2.5 by taking Celebrex.  He complained of repeated 
episodes of giving way but prior to his recent right ankle 
injury he had not used a knee brace, crutches or a cane.  He 
worked for the Post Office in a room.  If he sat for more 
than 1/2 hour it took 5 minutes for him to straighten his right 
knee and he reported that he could not stand for more than an 
hour.  He no longer exercised or engaged in strenuous 
activity.  



On physical examination his right knee was cool to the touch.  
There was a 
well-healed surgical scar.  There was no pain on palpation of 
the joint.  Bony prominences were aligned and there was no 
edema.  Ballon test, Lachman's test, McMurray's test, and 
anterior and posterior drawer's tests could not be conducted 
because he wore a right ankle cast.  Also, the examiner was 
unable to complete full range of resistance testing.  

On VA examination in April 2003 the veteran reported that his 
right knee disability interfered with his employment because 
getting in and out of a truck caused knee pain.  He was 
unable to do small game hunting and walking on uneven ground 
caused too much instability.  He could walk 1/2 block before 
having increased pain, but then resting would slightly 
resolve the pain.  He had not had physical therapy on his 
knee following his most recent knee surgery but he had 
performed some strengthening exercises at home.  He 
complained of having knee stiffness about half the time.  

On physical examination in 2003 the veteran's right knee was 
nontender to palpation and there was no swelling.  His 
surgical scar was numb to palpation and without swelling.  
His right knee was stable.  There was no laxity of the right 
patella or the joint itself.  Lachman's test was negative.  
Anterior and posterior drawer's tests were negative.  He was 
able to flex the right knee from 10 degrees to 100 degrees, 
there being a loss of 40 degrees of full flexion secondary to 
stiffness and pain.  He was unable to fully extend the right 
knee, there being 10 degrees loss of full extension.  He was 
ambulatory but with a limp favoring the left side.  There was 
no abnormal shoe wear.  

Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

The Board will consider all DCs relevant to rating disability 
of the knees.  These are 38 C.F.R. § 4.71a, DCs 5003, 5010, 
5256, 5257, 5258, 5260, 5261, 5262, and 5263.  

Here, there is no contention or evidence of ankylosis of the 
right knee or disability that equates to ankylosis under 
38 C.F.R. § 4.71a, DC 5256.  See, e.g., Lewis v. Derwinski, 3 
Vet. App. 259 (1992).

The current 20 percent rating for the postoperative residuals 
of the right meniscectomy is the maximum and only evaluation 
assignable under 38 C.F.R. § 4.71a, DC 5258, and by 
definition encompasses dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  

The current separate 10 percent rating is based on arthritis 
in the right knee with associated limitation of extension 
under DCs 5003 and 5261.  

Under 38 C.F.R. § 4.71(a), DC 5003, if degenerative arthritis 
is established by 
X-rays, compensation may be awarded under three 
circumstances:  (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Ratings under 38 C.F.R. § 4.71a, DC 5003, for degenerative 
arthritis require consideration of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Also, functional loss and the impact of pain upon 
the disability must be considered.  VAOGCPREC 9-98 (August 
14, 1998).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants a minimum 
rating but it must be supported by adequate pathology and 
evidenced by visible behavior on motion because ratings based 
on limited motion do not ipso facto include or subsume the 
other rating factors in §§ 4.40 and 4.45, e.g., pain, 
functional loss, fatigability, and weakness.  

38 C.F.R. § 4.59 together with DC 5003 deems painful motion 
from X-ray documented arthritis to be limited motion, even 
without actually limited motion and even though motion is 
possible beyond where pain sets in, and warrants a minimum 10 
percent rating for each joint affected.  Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability, and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under DC 5257 are not "predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

DC 5003 provides for rating of arthritis of the knee on the 
basis of limitation of motion and not instability; whereas, 
DC 5257 provides for rating of instability of a knee without 
consideration of limitation of motion.  Thus, a claimant who 
has both arthritis, with actual limitation of motion, and 
instability of the knee may receive separate ratings under 
Diagnostic Codes 5003 and 5257 for each without pyramiding, 
which is prohibited by 38 C.F.R. § 4.14.  The only caveat is 
that he must have sufficient limitation of motion (i.e., to a 
compensable degree) to warrant this additional compensation.  
See VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGCPREC 9-98 (August 14, 1998).  

When a knee disability is rated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  VAOGCPREC 9-98.  

Symptomatic residuals of semilunar cartilage excision warrant 
a 10 percent rating under DC 5259, but this also requires 
consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal 
of a semilunar cartilage may result in complications 
producing loss of motion.  VAOGCPREC 9-98.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 
noncompensable, i.e., 0 percent rating is warranted if 
flexion is limited to no more than 60 degrees; a 10 percent 
rating requires flexion limited to no more than 45 degrees, a 
20 percent rating to no more than 30 degrees, and a 
30 percent rating to no more than 15 degrees.  

Conversely, under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 
noncompensable rating of 0 percent is warranted if extension 
is limited to no more than 5 degrees; a 10 percent rating 
requires extension limited to no more than 10 degrees, 
a 20 percent rating to no more than 15 degrees, a 30 percent 
rating to no more than 20 degrees, a 40 percent rating to 
no more than 30 degrees, and a 50 percent rating to no more 
than 45 degrees.  

Under DC 5262, impairment of the tibia and fibula with 
malunion, with slight knee or ankle disability, warrants a 10 
percent evaluation.  When there is malunion with moderate 
knee or ankle disability, a 20 percent rating is warranted; 
and when there is malunion with marked knee or ankle 
disability, a 30 percent rating is warranted.  

Under DC 5263 genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
documented) warrants a maximum rating of 10 percent.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Here, although the veteran has complained of instability, VA 
examination in 2003 found no objective clinical indications 
of instability to substantiate this allegation.  Moreover, it 
was noted that - prior to his recent right ankle injury - 
he had not used a knee brace, crutch or cane for support and 
he did not use any such device at the time of that 2003 VA 
examination.  So instability of the right knee, a symptom of 
which he has continually complained, is not clinically 
documented.  Thus, he must look to another potentially 
applicable diagnostic code to receive a higher rating.  

Even assuming that an additional 10 percent were added for 
functional loss due to pain together with the maximum 10 
percent under DC 5259 for symptomatic removal of a cartilage, 
this would only bring the combined evaluation to 20 percent, 
which merely equals the current rating assigned under DC 
5258.  And an additional 10 percent may not be added for 
functional loss due to pain under DC 5258 because this code 
already expressly contemplates pain as a symptom of the 
overall disability whenever assigning a 20 percent rating 
under this code, the only possible rating under this code 
(and, as mentioned, this rating is what the veteran already 
has anyway).  

Likewise, the evidence does not establish that there is any 
genu recurvatum or malunion or nonunion of the tibia or 
fibula - which would otherwise warrant an evaluation under 
DC 5262.  

So the veteran does not satisfy the requirements for a rating 
higher than 20 percent under any of these codes mentioned.

Arthritis of the right knee is radiologically documented and, 
as already alluded to, rated separately - apart from the 
other component of the disability.  Recently, it was held in 
VAOGPREC 9-2004 (September 17, 2004) that, despite motion 
being in one plane the two motions, flexion (a retrograde 
motion) in bending the leg and extension (a forward motion) 
in straightening the leg, serve different functional roles, 
although both are necessary for normal function, such that 
they constitute two symptomatologies or manifestations that 
are not duplicative or overlapping.  So separate ratings may 
be assigned for limitation of knee flexion (DC 5260) and for 
limitation of knee extension (DC 5261) without violation of 
the rule against pyramiding, at 38 C.F.R. § 4.14, regardless 
of whether the limitation of motions is due to the same or 
different causes.  Also, because pain can cause limitation of 
motion, a rating for limitation of motion under DC 5260 or DC 
5261 should take into consideration the degree of additional 
range of motion loss due to pain under 38 C.F.R. § 4.40 and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

In other words, in addition to a rating under DC 5257, 
separate ratings may be assigned, if otherwise applicable for 
both limitation of flexion of a knee and limitation of 
extension of that knee.  See also Johnson, Id., (ratings 
under DC 5257 are not predicated upon loss of motion).  

Here, the veteran has 100 degrees of right knee flexion, 
which is 40 degrees less than the full range of flexion.  
However, to be compensable, flexion would have to be limited 
far greater - to at least 45 degrees.  He clearly has much 
more flexion than this, albeit less than normal flexion.  And 
since this is less than half of his remaining range of motion 
in flexion, it cannot be concluded that the effects of pain, 
even when considered, are so great as to warrant an 
additional 10 percent.  So a compensable rating for 
limitation of motion in the plane of flexion is not 
warranted.  

The veteran has a loss of 10 degrees of full extension - 
which, under DC 5261, warrants a 10 percent rating.  But he 
does not have sufficient loss of extension as to more closely 
approximate, under 38 C.F.R. § 4.21, a loss of 15 degrees of 
extension that would warrant the next higher rating of 20 
percent.  Even when consideration is given to his subjective 
complaints as to standing and sitting and even with respect 
to limitation of activities, his overall impairment is not 
such as to warrant a 20 percent rating.  See DeLuca, Id.  

Extraschedular Rating

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the right knee disorder at issue 
under the provisions of 38 C.F.R. § 3.321(b)(1).  He was 
hospitalized only once on account of it in recent years, so 
it cannot reasonably be said that he has been "frequently" 
hospitalized for treatment of this condition - even 
considering his surgeries.  His right knee disability also 
has not caused marked interference with his employment, i.e., 
beyond that contemplated by his assigned ratings (which, 
again, are separate for the distinct manifestations of it), 
or otherwise rendered impractical the application of the 
regular schedular standards.  Admittedly, his overall 
functional impairment may hamper his performance in some 
respects, but certainly not to the level that would require 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

This being the case, the claims must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER


The claim for a rating higher than 30 percent for the period 
prior to April 10, 2003, is denied, as are the claims for 
separate ratings higher than 20 and 10 percent as of this 
date.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


